TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00628-CV


William "Bill" Moriarty; Moriarty & Associates, LLC; Diane Hyatt;
and Diane Hyatt & Associates, Appellants

v.

CH2M Hill, Inc.; and Ken Hall, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-08-2524, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants William "Bill" Moriarty; Moriarty & Associates, LLC; Diane Hyatt;
and Diane Hyatt & Associates have filed Appellants' Unopposed Motion to Transfer Record to
Appeal No. 03-08-00665-CV and Dismiss Appeal No. 03-08-00628-CV.  Appellants represent that
they have settled their differences with appellees in this appeal, and that neither the appellees in this
appeal nor the appellees in cause number 03-08-00665-CV oppose the transfer of the record.
		We grant the motion.  The record in this appeal is transferred to cause number 03-08-00665-CV.  This appeal is dismissed.  See Tex. R. App. P. 42.1.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   May 22, 2009